J-A20044-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 BIANCA BUCANO                            :     IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                    Appellant             :
                                          :
              v.                          :
                                          :
 THE LAW OFFICES OF GREGORY               :
 JAVARDIAN, ET AL.                        :
                                          :
                    Appellee              :        No. 2094 MDA 2018

              Appeal from the Order Entered December 10, 2018
               In the Court of Common Pleas of Dauphin County
                  Civil Division at No(s): 2017-CV-04957-CV


BEFORE: GANTMAN, P.J.E., McLAUGHLIN, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY GANTMAN, P.J.E.:             FILED: AUGUST 21, 2019

      Appellant, Bianca Bucano, appeals from the order entered in the

Dauphin County Court of Common Pleas, which dismissed Appellant’s

complaint against Appellees, The Law Offices of Gregory Javardian (“the

Firm”) and others, and barred Appellant from future filings against the Firm

and others in, or arising from, the foreclosure action against her and her

Chapter 13 Bankruptcy. We affirm.

      The trial court opinion sets forth the relevant background facts and

procedural history of this appeal as follows:

         Appellant is currently an inmate at SCI Muncy.¹ Appellant’s
         numerous filings have resulted in a lengthy procedural
         history, which includes several appeals to the Superior Court
         of Pennsylvania.² We…emphasize only the following history
         relevant to this appeal.

            ¹ Appellant has been incarcerated and is serving a
J-A20044-19


          state sentence of 11¼ to 23½ years for a 2012
          conviction of multiple counts of Corrupt Organizations,
          Insurance Fraud, Forgery, Theft by Deception,
          Attempt to Commit Theft by Deception, Conspiracy,
          and Dealing in Proceeds of Unlawful Activities. In
          addition, Appellant has been ordered to pay
          restitution totaling more than $1.1 million.
          Appellant’s direct appeals have been exhausted, the
          judgment of sentence is final, and her collateral claims
          under the Post-Conviction Relief Act have been
          denied.    According to Appellant, she has filed a
          Petition for habeas corpus relief in federal court;
          however, no documentary evidence of such a filing
          has been submitted.

          ² 2485 EDA 2016 (quashed sua sponte, as the appeal
          taken from the July 15, 2016 order denying
          [Appellant’s] petition to stay the sheriff’s sale is not
          final and appealable), 794 EDA 2017 (quashed sua
          sponte, as appeal taken from January 12, 2016 order
          denying [Appellant’s] petition to stay Sheriff’s sale is
          not final and appealable), 1578 EDA 2017 (quashed
          sua sponte, as the appeal taken from the April 19,
          2017 order is not final and appealable because no
          order was entered on the lower court docket on this
          date), 3173 EDA 2017 (affirmed in part and quashed
          in part. To the extent Appellant was appealing the
          court’s June 12, 2017 order denying her petition to set
          aside the sheriff sale, the appeal was quashed. Appeal
          from the August 23, 2017 order quashed to the extent
          it asserts violations of Act 6 and non-compliance with
          Rule 3121).

       On May 16, 2013, Citizens Bank of Pennsylvania [(“Citizens
       Bank”)] commenced mortgage foreclosure proceedings
       against Appellant for a property located at 2 Harvest Hill
       Drive, Effort, PA 18330. During the pendency of the
       foreclosure action, Appellant filed for Chapter 13
       Bankruptcy.³ The [Firm] served as counsel for Citizens
       Bank in both matters. In August of 2014, a default action
       was entered. Appellant’s initial petition to strike the default
       judgment was denied on March 12, 2015 and her
       subsequent petition to strike was denied on April 9, 2015.
       After the foreclosure judgment was entered, and while she

                                    -2-
J-A20044-19


       was incarcerated, Appellant filed serial motions, petitions,
       and requests for various forms of relief, including several
       filings through which she attempted to collaterally attack the
       judgment, and others through which she sought a stay of
       the sheriff’s sale. All of her motions were denied as being
       procedurally, factually, legally, or jurisdictionally devoid of
       merit, and the sheriff’s sale occurred on March 30, 2017. In
       addition, Appellant filed several appeals that were quashed
       by the Superior Court.

          ³ Later converted to Chapter 7 and Citizens Bank
          received relief from the automatic stay to list the
          property for Sheriff’s sale[.]

       Around and after the date of the sheriff’s sale, Appellant
       filed several motions and objections. In April of 2017, prior
       to the delivery of the property’s deed, Appellant filed a
       motion to set aside the sheriff’s sale alleging that the
       foreclosure violated Act 6 and Act 91, that the sheriff’s sale
       was procured by fraud, and that the sale price of the
       property was below its actual value.

       On June 12, 2017, the court denied Appellant’s motion to
       set aside the sheriff’s sale.     The court reasoned that
       Appellant “failed to recite any cognizable basis on which to
       challenge, much less set aside, the sheriff’s sale of the
       subject property.” Further, according to the court, Appellant
       “improperly attempted to raise and relitigate issues that
       were or could have been decided long ago, prior to the date
       the foreclosure judgment became final, and that she had
       repeatedly attempted to raise on numerous occasions prior
       to the sheriff’s sale.” … Appellant did not appeal the June
       12, 2017 order; rather, she filed objections to the order,
       reiterating many of her prior arguments, including that the
       value of the property was greater than the actual sale price.

       At a hearing held in August of 2017, the trial court ruled
       against Appellant on all outstanding matters. Appellant
       appealed. The trial court, in its responsive opinion, noted
       that Appellant had inundated it with numerous pleadings
       collaterally attacking the default judgment in the 2014
       mortgage foreclosure action. The trial court also requested
       the Superior Court authorize it to summarily dismiss any
       filings submitted by Appellant that raise matters which have

                                    -3-
J-A20044-19


           been previously decided on their merits and that Appellant
           be advised that neither court would entertain future filings
           or appeals that pertain to decisions that she could have
           timely appealed but did not, issues that were or could have
           been raised in the prior appeals that were dismissed or
           quashed, or matters that were or could have been raised in
           that appeal. The Superior Court declined to respond to this
           request indicating that Rule 233.1 provides the trial court
           with sufficient authority to make this ruling on its own. …

           The Superior Court also addressed the issue asserted by
           Appellant that fraud was committed when the then-
           appellees lied to the bankruptcy court about the
           amount owed and the value of the property. The Superior
           Court, without addressing the viability of Appellant’s
           arguments, concluded that the time to raise those
           arguments had long past.        The Court concluded that
           Appellant failed to appeal the order denying her petition to
           strike which rendered the default judgment final and
           conclusive. …

                                         *     *   *

           Appellant is a pro se litigant who filed this civil lawsuit on
           July 5, 2017 against the Firm, Citizens Bank, Monroe Court,
           Single Source, and Appraiser Coleen Weissman, asserting
           allegations of fraud in prior bankruptcy and
           foreclosure actions and violations of various
           consumer protection statutes. [The Firm and Citizens
           Bank] filed a Motion to Dismiss and Request for Bar of
           Future Pro Se Litigation Under Pa.R.C.P. 233.1(c) on the
           grounds that these same or related claims have already
           been raised and resolved in prior bankruptcy and
           foreclosure actions, a Lackawanna County action,⁵ and
           multiple appellate filings. This [c]ourt granted [the Firm and
           Citizens Bank]’s Motion, dismissed the action,[1] and barred
           Appellant from future filings against the Firm and Citizens
           Bank related to the foreclosure action against her and other
           related defendants for the property located at 2 Harvest Hill
           Drive, Effort, PA 18330 and her Chapter 13 Bankruptcy
           without leave of court.
____________________________________________


1   The court dismissed Appellant’s entire complaint with prejudice.

                                             -4-
J-A20044-19



            ⁵ 2017-CV-00908

(Trial Court Opinion, filed February 26, 2019, at 2-4) (some internal citations

omitted). Appellant filed a timely notice of appeal on December 27, 2018.

The trial court ordered Appellant on January 2, 2019, to file a concise

statement of errors complained of on appeal, pursuant to Pa.R.A.P. 1925(b);

Appellant timely complied on January 16, 2019.

      Appellant raises the following issues for our review:

         DID THE [TRIAL] COURT ERR WHEN IT DID NOT ADDRESS
         [APPELLANT’S] SUBSTANTIVE PRESENTATION OF HER
         CLAIMS?

         DID THE [TRIAL] COURT ERR WHEN IT GAVE NO OPINION
         ON THE ISSUES IN THE COMPLAINT?

         [WHETHER] THE [TRIAL] COURT ERRED WHEN CLEAR AND
         CONVINCING   EVIDENCE    FROM   [APPELLANT]  WAS
         IGNORED?

         DID THE [TRIAL] COURT ERR WHEN IT STATED IT WAS A
         FORECLOSURE/BANKRUPTCY CASE?

         DID THE [TRIAL] COURT ERR WHEN [IT] DID NOT
         RECOGNIZE THE COMPLAINT IS THE FRAUDULENT TACTICS
         OF THE LAW OFFICES OF GREGORY JAVARDIAN DEBT
         COLLECTORS,   VIOLATIONS    OF   THE   FAIR  DEBT
         COLLECTIONS     PRACTICES    ACT     (FDCPA)   73
         PA.CONS.STAT.§ [2270.4]?

         [WHETHER] THE [TRIAL] COURT ERRED WHEN IT
         DISMISSED THE DEBT COLLECTORS, THE LAW OFFICES OF
         GREGORY JAVARDIAN A/K/A “THE FIRM,” UNDER RULE
         233.1?

         [WHETHER] THE [TRIAL] COURT ERRED AS ONLY CITIZENS’
         BANK FALLS UNDER RULE 233.1 HAVING FILED AS A
         DEFENDANT BY PRO SE [APPELLANT] IN THE LACKAWANNA

                                     -5-
J-A20044-19


          COUNTY COURT?

          [WHETHER] THE [TRIAL] COURT ERRED BY DISMISSING
          THE LAW OFFICES OF GREGORY JAVARDIAN BECAUSE
          THERE HAS NEVER BEEN A PREVIOUS CIVIL SUIT WHERE
          THE LAW OFFICES OF GREGORY JAVARDIAN WAS A
          DEFENDANT AND [APPELLANT WAS] A PRO SE PLAINTIFF,
          NOR HAS THERE BEEN ANY LITIGATION, RESOLUTION OR
          DECISION BASED ON CIVIL RICO AND FDCPA FRAUD
          VIOLATIONS?

(Appellant’s Brief at 3-4).2

       In her issues combined, Appellant argues Appellees violated various

consumer protection statutes by fraudulently increasing the amount owed on

Appellant’s mortgage and misrepresenting old appraisals as new ones to

devalue her property.         Appellant contends the Monroe County Court of

Common Pleas deliberately overlooked and failed to address her substantive

fraud claims, despite her clear and convincing evidence. Appellant also argues

Appellees are not subject to dismissal from the case per Rule 233.1 because

Appellees do not qualify as the same or related defendants under Rule 233.1,


____________________________________________


2  In Appellant’s Rule 1925(b) statement, she limits her challenge to the
dismissal of her complaint solely as to the Firm and that is how the trial court
addressed Appellant’s issues. Appellant’s statement of issues on appeal
likewise focuses on the Firm.        Appellant’s brief makes no substantive
argument regarding dismissal of the complaint against the remaining three
named defendants. Thus, Appellant waived any claims in that regard. See
Pa.R.A.P. 1925(b); Pa.R.A.P. 2116; Pa.R.A.P. 2119(a); Commonwealth v.
Hardy, 918 A.2d 766, 771 (Pa.Super. 2007), appeal denied, 596 Pa. 703, 940
A.2d 362 (2008) (stating: “[I]t is an appellant’s duty to present arguments
that are sufficiently developed for our review. The brief must support the
claims with pertinent discussion, with references to the record and with
citations to legal authorities. … This Court will not act as counsel and will not
develop arguments on behalf of an appellant”).

                                           -6-
J-A20044-19


as Appellees’ were not a named party in Appellant’s previous foreclosure and

bankruptcy actions. Appellant concedes Citizen’s Bank was a named party in

a previous action and was inadvertently included in this action. Nevertheless,

Appellant suggests her claims in previous actions were not “resolved,” as no

court rendered a definite decision on the merits. Appellant concludes the trial

court failed to address the substantive fraud issues related to her foreclosure

and bankruptcy actions and incorrectly dismissed Appellees from the case

under Rule 233.1. We disagree.

      Examining this issue implicates the following principles:

           To the extent the question presented involves interpretation
           of rules of civil procedure, our standard of review is de novo.
           To the extent that this question involves an exercise of the
           trial court’s discretion in granting [a] “motion to dismiss,”
           our standard of review is abuse of discretion.

           Judicial discretion requires action in conformity with law on
           facts and circumstances before the trial court after hearing
           and consideration. Consequently, the court abuses its
           discretion if, in resolving the issue for decision, it misapplies
           the law or exercises its discretion in a manner lacking
           reason. Similarly, the trial court abuses its discretion if it
           does not follow legal procedure.

Gray v. PennyMac Corp., 202 A.3d 712, 715 (Pa.Super. 2019).

      Pennsylvania Rule of Civil Procedure 233.1 provides in relevant part as

follows:

           Rule 233.1. Frivolous Litigation.           Pro Se Plaintiff.
           Motion to Dismiss

           (a) Upon the commencement of any action filed by a pro
           se plaintiff in the court of common pleas, a defendant may
           file a motion to dismiss the action on the basis that

                                         -7-
J-A20044-19



         (1) the pro se plaintiff is alleging the same or related
         claims which the pro se plaintiff raised in a prior action
         against the same or related defendants, and

         (2) these claims have already been resolved pursuant to a
         written settlement agreement or a court proceeding.

                                   *    *    *

         (c) Upon granting the motion and dismissing the action,
         the court may bar the pro se plaintiff from pursuing
         additional pro se litigation against the same or related
         defendants raising the same or related claims without leave
         of court.

Pa.R.C.P. 233.1(a), (c).

      In response to Appellant’s claims, the trial court reasoned as follows:

         Appellant argues that Rule 223.1 does not apply and her
         action against the Firm should not have been dismissed
         since this is the first suit filed against the Firm. The Superior
         Court has recently interpreted Rule 233.1 explaining that:

            Rule 233.1 does not mandate the technical identity of
            parties or claims imposed by res judicata or collateral
            estoppel; rather it merely requires that the parties
            and the claims raised in the current action be related
            to those in the prior action and that those prior claims
            have been resolved.

         Coulter v Lindsay, 159 A.3d 947, 952 (Pa.Super. 2017)[,
         appeal denied, 643 Pa. 125, 172 A.3d 1108 (2017), cert.
         denied, ___ U.S. ___, 138 S. Ct. 2576, 201 L. Ed. 2d 293
         (2018)] (emphasis added).

         Appellant named the Firm as a defendant in the instant
         lawsuit because of its role as counsel for Citizens Bank in
         her prior foreclosure and bankruptcy actions. In the instant
         appeal, Appellant raises the same issues regarding
         discrepancies in the amounts owed by her in her bankruptcy
         action as in her prior appeal. In Appellant’s prior appeal to
         the Superior Court, docket No. 3173 EDA 2017, the Superior

                                       -8-
J-A20044-19


       Court noted that Appellant asserted that Citizens Bank’s
       counsel (the Firm) committed fraud by lying to the
       bankruptcy court about the amount owed and the
       value of the property. On this issue, the Superior Court
       concluded, “without addressing the viability of Appellant’s
       arguments, the time to raise them has long past. As with
       Appellant’s first issue, Appellant failed to appeal the order
       denying her petition to strike, which rendered the default
       judgment final and conclusive.” … Accordingly, it is clear
       from the record in this case that Appellant has already
       litigated this issue against Citizens Bank and the Firm and
       the Superior Court resolved the issue.⁶ The claims against
       the Firm in the instant appeal are clearly the same and/or
       similar to those in the prior appeal relating to the
       bankruptcy and foreclosure actions. Although the Firm may
       not have been a named defendant in prior actions, as
       counsel for the bank during the time of the bankruptcy and
       foreclosure actions, the Firm and the claims against it in the
       current action are “related” to those in the prior action and
       those prior claims have been long-resolved.

          ⁶ The drafting committee’s recourse to the word
          “resolved” in this context is significant. In Rule
          233.1’s requirement that the matter [has] been
          “resolved pursuant to a written settlement agreement
          or a court proceeding,” the language assures that the
          pro se litigant is availed of a chance to address his
          claim subject to the contractual guarantee of a
          settlement agreement or to the procedural safeguards
          that attend a court proceeding. It does not require,
          however, that the matter has progressed to a “final
          judgment on the merits.” Gray v. Buonopane, 53
A.3d 829, 836 (Pa.Super. 2012), appeal denied, 619
Pa. 716, 64 A.3d 632 (2013)….

                               Conclusion

       Accordingly, we ask the Superior Court of Pennsylvania to
       affirm this Court’s Order of December 7, 2018 dismissing
       Appellant’s Complaint with prejudice and barring her from
       future filings against [the] Firm and Citizens Bank related to
       the foreclosure action against her and other related
       defendants for the property located at 2 Harvest Hill Drive,
       Effort, PA 18330 and her Chapter 13 Bankruptcy Docket No.

                                   -9-
J-A20044-19


         4-15-01587 without leave of Court.

(Trial Court Opinion at 5-7) (some internal citations omitted; emphasis in

original). The record supports the court’s decision. Here, as Citizens Bank’s

counsel in the foreclosure and bankruptcy actions, the Firm qualified as a

“related” defendant for purposes of Rule 233.1.       See Coulter, supra.

Moreover, the record makes clear the issues Appellant raised in her complaint

have been long ago resolved in prior actions against other defendants related

to the Firm.   See Gray, supra. Accordingly, Appellant’s issues merit no

relief, and we affirm.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/21/2019




                                    - 10 -